Order entered December 4, 2013




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-13-00703-CR

                                THE STATE OF TEXAS, Appellant

                                                    V.

                               ASHLEY BETH GAMILL, Appellee

                        On Appeal from the County Criminal Court No. 7
                                     Dallas County, Texas
                             Trial Court Cause No. MA13-49137

                                               ORDER
        On November 1, 2013, this Court ordered Trashuna Salaam, official court reporter of the

County Criminal Court No. 7 to file State’s Exhibit no. 1 within fifteen days. To date, we have

not received the exhibit, nor has Ms. Salaam communicated with the Court regarding the status

of the exhibit.

        Accordingly, the Court ORDERS court reporter Trashuna Salaam to file, within TEN

DAYS of the date of this order, a supplemental record containing State’s Exhibit no. 1, a DVD.

If the exhibit is not filed within the time specified, the Court will order that Trashuna Salaam not

sit as a court reporter until she files the exhibit in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Crowder, Presiding Judge, County Criminal Court No. 7; Trashuna Salaam,

official court reporter, County Criminal Court No. 7; and to counsel for all parties.


                                                      /s/    DAVID EVANS
                                                             PRESIDING JUSTICE